Citation Nr: 1727608	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides.

2.  Entitlement to service connection for glaucoma, to include as a result of in-service exposure to herbicides.


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  During the period from September 1991 to August 2005, the Veteran also had military service with the Army National Guard, to include various periods of active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

These matters were previously remanded by the Board in September 2012, July 2014, and May 2015.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or on its inland waterways and was not exposed to herbicides during active service.

2.  Diabetes mellitus, type II, symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in 2000.

3.  Glaucoma symptoms were not shown in service, not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively manifested in 2000.


CONCLUSION OF LAW

1.  Type II diabetes mellitus, claimed as the result of herbicide exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Glaucoma, claimed as the result of herbicide exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Merits of the Claim

The Veteran contends that his currently diagnosed diabetes mellitus and glaucoma resulted from his ACDUTRA military service with the Army National Guard.  Specifically, he asserts that he was exposed to Agent Orange at times from 1973 to 1976 while training at Quonset Point Air National Guard Station and the Davisville Seabee Base, both in Rhode Island.  Additionally, he asserts that while attending annual training at Fort Drum in Watertown, New York, and Gagetown Air Force Base in New Brunswick, Canada, he was exposed to Agent Orange and other herbicides.  The Veteran claims that he was diagnosed with diabetes mellitus and glaucoma while in the National Guard, and that these exposures to Agent Orange caused his diabetes mellitus and glaucoma.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).

VA regulations also provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes mellitus, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  This presumptive period does not apply to any periods of ACDUTRA or inactive duty training (INACDUTRA). Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(2.1), (24) (2014); 38 C.F.R. § 3.6(a) (2016).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c) (2016).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d) (2016).

VA law further provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A.    §§ 1111, 1132 (2014); 38 C.F.R. § 3.304(b) (2016).

As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins, 1 Vet. App. at 477-78.  Therefore, favorable application of 38 U.S.C.A.   §§ 1111 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

Regarding the service connection requirement for a current diagnosis, a private medical treatment note from Dartmouth Hitchcock Medical Center from May 2004 indicates a history of diabetes mellitus and glaucoma for four years.  Various other medical records in the claims file list an onset for both diabetes mellitus and glaucoma as 2000.  Additionally, more recent medical records indicate the Veteran is still seeking treatment for the conditions.  As such, the Board finds that the Veteran has current diagnoses of diabetes mellitus and glaucoma.

Regarding the requirement of in-service incurrence or aggravation of a disease or injury, review of the medical records, dated during the Veteran's National Guard service, indicate that the Veteran was diagnosed with diabetes mellitus and glaucoma prior to his initial period of ACDUTRA. The Veteran's September 1991 Army National Guard enlistment examination does not include evidence of diagnosed glaucoma or diabetes mellitus conditions.  However, the private medical records reflect diagnoses of diabetes mellitus and glaucoma beginning in 2000, during the time when the Veteran was not on ACDUTRA. Subsequently, a July 12, 2004, National Guard physical profile, completed while the Veteran was on ACDUTRA, reflects the first evidence of diabetes mellitus and "pre-glaucoma" diagnoses documented in the Veteran's National Guard records.  In August 2005, the Veteran was medically discharged from the National Guard.  The August 2005 National Guard medical records associated with the Veteran's medical discharge further document the Veteran's diagnoses of diabetes mellitus and glaucoma.  

To further investigate the Veteran's claims that he was exposed to herbicides while on active duty, VA sought records and opinions from the Joint Services Research and Records Center (JSRRC), the National Archives and Records Administration (NARA), and the Department of Defense (DOD).  According to the JSRRC, none of the bases on which the Veteran trained were exposed to Agent Orange.  Rather, the only location in Rhode Island where Agent Orange was tested or stored was in Kingston.  The JSRRC concluded that the Veteran's herbicide exposure could not be conceded.  The NARA had no documentation of herbicide storage in the United States or in Canada, and deferred to the conclusions of JSRRC.  Finally, DOD identified a test of pre-Agent Orange herbicide at Fort Drum in 1959, but Veterans who claimed Agent Orange exposure based on that test would need evidence that they were present during the test.  In this case, the Veteran is unable to produce such evidence since his personnel records show he was not on active service at Fort Drum in 1959.  DOD also acknowledged a two day tactical herbicide testing
Period from July 15-17, 1967 at Base Gagetown in Canada, and some brief testing in 1966.  The Veteran did not arrive at Gagetown until five years after this testing.  Thus, there is nothing in the record to suggest that the Veteran's diabetes mellitus or glaucoma were either occurred in or aggravated by his active duty service.

Regarding the requirement for a nexus between the claimed in-service disease or injury and the present disease or injury, the Veteran underwent a VA examination in December 2012 in which the examiner concluded that the Veteran's currently diagnosed diabetes mellitus and glaucoma clearly and unmistakably existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness.  There is no evidence in the claims file to suggest any worsening of the Veteran's diabetes mellitus or glaucoma following any period of ACDUTRA, nor is there evidence of diagnosis or treatment for any definite diabetic complications following the Veteran's return from any ACDUTRA.

The Veteran claims that he required insulin therapy soon after discharge from active duty service in 2005, indicating to him a worsening of his diabetes during active duty.  However, upon review of the claims file, the Board notes that the veteran did not require insulin therapy until May 2007, 21 months following his discharge from active duty in 2005.  The VA examiner found that this particular worsening of diabetes was the result of the natural progression of the disease, and not to a specific in-service factor.

Additionally, the Board notes that while the examiner concluded that the Veteran's glaucoma was less likely than not incurred in service, the examiner was unable to determine definitively whether the Veteran had his onset of glaucoma prior to or during service.  Yet, the Board must still deny the Veteran's claim because of the lack of an in-service aggravation, as outlined above.  

The Board finds that the preponderance of the evidence shows that the Veteran's diabetes mellitus and glaucoma were not caused by or related to the Veteran's military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds the December 2012 VA examination and statements from the JSRRC, NARA, and DOD to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for diabetes mellitus and glaucoma is not warranted because the weight of the probative evidence is against finding a causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(d). 

For the above stated reasons, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for diabetes mellitus, type II, and glaucoma, must be denied.  See 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, to include as a result of in-service exposure to herbicides, is denied.

Service connection for glaucoma, to include as a result of in-service exposure to herbicides, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


